EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement (No.33-60781) on Form S-8 of UniFirst Corporation of our report dated June24, 2011, relating to the financial statements and supplemental schedule of the UniFirst Retirement Savings Plan, which appears in this Annual Report on Form11-K of the UniFirst Retirement Savings Plan for the year ended December31, 2010. /s/ Baker Newman & Noyes Manchester, New HampshireLimited Liability Company June 24, 2011
